DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/19 was filed after the mailing date of 7/18/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “when the processor presents the plurality of images to the user”. However claim 1 does not recite presenting the plurality of images to the user.

	Regarding claim 9, the claim recites “a certainty factor with which the image has the predetermined attribute”. However claim 1 also recites a certainty factor. It is unclear if both certainty factors are the same or different.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitamura (US20200089945).
Regarding claim 1, Kitamura discloses an information processing device comprising a processor configured to execute: 
acquiring a plurality of images obtained by imaging a plurality of subjects (14 in fig. 2, para. [0009], [0028], [0045], second image, the image reception unit 14 receives image data showing a document (referred to as "document image data" hereinafter) as the recognition-target image data, relevant documents A and B); 
acquiring, for each of the plurality of images, a certainty factor with which the image has a predetermined attribute (16 in fig. 2, para. [0030], certainty factor); 

notifying a user of an image of which the certainty factor is determined to be less than the predetermined reference (para. [0045], [0050], in a case where the number or the percentage of second inscription regions of which the recognition results match the recognition result with respect to the first inscription region is below a predetermined threshold value, a warning for the recognition result with respect to the first inscription region is displayed. The warning for the recognition result would pertain to the image with the certainty factor below the threshold value).


Regarding claim 3, Kitamura discloses an information processing device wherein the processor notifies the user of an image of which the certainty factor is determined to be less than the predetermined reference (para. [0045], [0050]) by presenting only the image of which the certainty factor is determined to be less than the predetermined reference among the plurality of images to the user (para. [0056], the controller 34 causes the display unit of the UI 30 to display information indicating the recognition-target document image data. In the scenario where only one image has a certainty factor less than the predetermined reference, it would be necessary to only display that image).





Regarding claim 9, Kitamura discloses an information processing device wherein 
the processor processes image determination by calculating, for each of the plurality of images (para. [0009], second image), a certainty factor with which the image has the predetermined attribute (para. [0009], [0030], a certainty factor), and determining whether the image has the predetermined attribute based on the calculated certainty factor (para. [0009], [0030], indicating a certainty of the text recognition result), wherein 
the processor acquires the certainty factor calculated in the image determination (para. [0032], The certainty-factor determination unit 18 corresponds to an example of a confirming unit. Furthermore, it would be necessary to acquire the determined certainty factor).


.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (US20200089945) in view of Morimoto et al (US20100123928).
Regarding claim 2, Kitamura fails to teach an information processing device wherein the processor notifies the user of an image of which the certainty factor is determined to be less than the predetermined reference, by outputting the plurality of images and adding a predetermined indication to the image of which the certainty factor is determined to be less than the predetermined reference when the processor presents the plurality of images to the user.

Therefore taking the combined teachings of Kitamura and Morimoto as a whole, it would have been obvious to one of ordinary skill art at the time the invention was filed to incorporate the features of Morimoto into the apparatus of Kitamura. The motivation to combine Morimoto and Kitamura would be to prevent incorrect rotation processing (para. [0185] of Morimoto).


Regarding claim 4, Kitamura fails to teach an information processing device wherein, when the processor presents the plurality of images to the user, the processor preferentially notifies the user of images having low certainty factors.
However Morimoto teaches a processor which presents a plurality of images to the user (fig. 13), wherein the processor preferentially notifies the user of images having 
Therefore taking the combined teachings of Kitamura and Morimoto as a whole, it would have been obvious to one of ordinary skill art at the time the invention was filed to incorporate the features of Morimoto into the apparatus of Kitamura. The motivation to combine Morimoto and Kitamura would be to prevent incorrect rotation processing (para. [0185] of Morimoto).


Regarding claim 6, Kitamura fails to teach an information processing device wherein the predetermined attribute is a correction content to be applied to the image, and 
the processor presents correction candidates to the user in accordance with an order of certainty factors for the correction content.

However Morimoto teaches wherein a predetermined attribute is a correction content to be applied to the image (para. [0185], rotation processing), and a processor presents correction candidates to the user in accordance with an order of certainty factors for the correction content (501-504 in fig. 2(b) which have distinct reliability values as shown in fig. 2(a), para. [0168]).
Therefore taking the combined teachings of Kitamura and Morimoto as a whole, it would have been obvious to one of ordinary skill art at the time the invention was filed to incorporate the features of Morimoto into the apparatus of Kitamura. The motivation 


Regarding claim 7, the modified invention of Kitamura teaches an information processing device wherein the processor corrects the image by using a correction content having the highest certainty factor (para. [0184] of Morimoto, rotation processing is automatically carried out so that the direction having the largest reliability value coincides with the second reference direction after the rotation processing), wherein 
the processor presents, for the image that has been corrected by the processor, correction contents having second highest and subsequent certainty factors to the user as correction candidates (para. [0182] of Morimoto, it is possible to cause the sizes of respective instruction marks indicating respective directions which do not have the largest reliability value to be changed in accordance with the order of the reliability value. There are second highest and subsequent reliability values shown in figs. 8a-8c).


Regarding claim 8, the modified invention of Kitamura teaches an information processing device wherein the processor presents, for an uncorrected image (para. [0146] of Morimoto, not carrying out correction implies an uncorrected image), a correction content having the highest certainty factor to the user as a correction candidate (figs. 8a-8c, para. [0146] of Morimoto, it would be obvious to display the highest reliability).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (US20200089945).
Regarding claim 10, Kitamura teaches an information processing device wherein the processor notifies the user of the predetermined attribute determined by the image determination to be included in the image as a determination result of the image determination, 
the processor receives an input determination result of the image determination which is input by the user notified by the processor (para. [0114], correction command given by the user); and 
the processor changes a parameter used by the image determination in accordance with the received determination (para. [0114], correction command would adjust a parameter to perform correction).

The current embodiment of Kitamura fails to explicitly teach an input of right/wrong of the determination result. However, Kitamura does teach that the user gives a correction command by clicking an “APPLY” button (para. [0114]). It would be obvious for the correction command to correspond to a wrong determination if correction is required. One of ordinary skill in the art would have found it obvious to correlate the correction command to an input of right/wrong of the determination result to set correct data (para. [0115]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663